DETAILED CORRESPONDENCE
This is a final office action is in response to communications filed on December 16th, 2021. Claims 1, 10-11, and 18 are amended. Claim(s) 1-20 have been examined in this application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Step 1: Claims 1-10 is/are drawn to method (i.e., a process), claims 11-17 is/are drawn to computing device (i.e., a manufacture), and claims 18-20 is/are drawn to computer-readable storage medium (i.e., a manufacture). As such, claims 1-20 is/are drawn to one of the statutory categories of invention (Step 1: YES).
Step 2A - Prong One: In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception. 
Representative Claim 1: A method performed by a server remotely-located from a first environment and a second environment that is different than the first environment, comprising: 
sensors located in and specific to the first environment, the first sensor data being collected responsive to a user entering the first environment and being proximate to the first sensors, at least one sensor of the first sensors comprising a biometric sensor; 
identifying the user based on the received first sensor data; 
determining an activity of the user within the first environment by second sensor data received from second sensors located in and specific to the first environment, the second sensor data being collected responsive to the user entering the first environment and being proximate to the second sensors; 
receiving third sensor data regarding the user from third sensors located in and specific to the second environment, the third sensor data being collected responsive to the user entering the second environment and being proximate to the third sensors; 
determining information that is contextually relevant to the user with regard to the determined activity based on the first sensor data, the second sensor data, and the third sensor data; 
and providing the contextually-relevant information to a device utilized by the user.
(Examiner notes: The above claim terms underlined fall under Step 2A - Prong Two analysis section detailed below)
	Under their broadest reasonable interpretation, the steps of receiving first sensor data specific to the first environment being collected responsive to a user entering the first environment, identifying the user based on the received first sensor data, determining an activity of the user within the first environment by second sensor data received, receiving third sensor data regarding the user specific to the second environment and data being collected responsive to commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
	And the dependent claims 2-10, 12-17, and 19-20 are directed to retrieving a user profile, a determining information that is contextually relevant to the user with regard to the tracked activity, updating the user profile, contextually relevant is a recommendation for the user to perform a particular action with respect to the tracked activity, determining sensor data, formatting the contextually-relevant information, and providing the formatted, contextually-relevant information, continuously tracking a movement of the user and providing the contextually-relevant information to the device before the user arrives at the destination, than it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
	Independent claim(s) 11 and 18 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
	As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
	Step 2A - Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The requirement to execute the claimed steps/functions using, a sensors, server, devices, and biometric sensors (Independent Claim(s) 1, 11, and 18 and dependent claims 2-10, 12-17, and 19-20) is/are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer
Similarly, the limitations of applying on a sensors, server, devices, and biometric sensors (Independent Claim(s) 1, 11, and 18 and dependent claims 2-10, 12-17, and 19-20) are recited at a high level of generality and amount to no more than mere instructions to apply the exception using  generic computer components. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
Further, the additional limitations beyond the abstract idea identified above, serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computerized environments (e.g., receive, identify, determine, provide, etc. steps performed by server). This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015), where the court determined "an abstract idea does not become MPEP 2106.05(h)).
	The recited additional element(s) of identified above (Claims 1, 11, and 18), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea). The recited additional element(s) do not meaningfully limit the claim because receiving sensor data and providing contextually-relevant information to user would be required in any implementation of the abstract idea. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application. (See MPEP 2106.05(g)).
	Dependent claim 2-10, 12-17, and 19-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
	The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).
Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
As discussed above in “Step 2A – Prong 2”, the identified additional elements in Independent Claim(s) 1, 11, and 18 and dependent claims 2-10, 12-17, and 19-20 are equivalent to adding the words “apply it” on a generic computer, and/or generally link the use of the judicial exception to a particular technological environment or field of use. Therefore, the claims as a whole do not amount to significantly more than the judicial exception itself. 
	The recited additional element(s) of sensors, server, devices, and biometric sensors (Claims 1, 11, and 18), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea) i.e. receiving sensor data and providing contextually relevant information to user is similar to “Receiving or transmitting data over a network, e.g., using the Internet to gather data”, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information), “Storing and retrieving information in memory”, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; “Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price”, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives MPEP 2106.05(d) (II)).
	This conclusion is based on a factual determination. Applicant’s own disclosure at paragraph [0024] acknowledges that “Server 102 may comprise and/or execute a context-based recommendation engine 110. Context-based recommendation engine 110 may be configured to analyze sensor data received from sensor(s) 106 to identify one or more users and/or one or more objects in environment(s) 104, determine one or more activities of user(s) in environment(s) 104, and/or provide (or recommend) contextually-relevant information to the user(s) based on the user's activit(ies) in environment(s) 104. The contextually-relevant information may be provided to user device 112 via network 108 …” The applicant’s disclosure [0050] describes a context-based recommendation engine 210 may determine the device based on sensor data received from sensor(s) located in the environment in which the contextually- relevant information is to be provided. For instance, wireless network-based sensors and/or a BluetoothTM-based sensor may be utilized to detect a mobile device. This additional element therefore do not ensure the claim amounts to significantly more than the abstract idea.
	Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer or/and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-
	The dependent claims 2-10, 12-17, and 19-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective independent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).	
	The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
	Therefore, claims 1-20 are not eligible subject matter under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status:
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 20170249714 (“Van Hoof”) in view of U.S. Pub. 20120084248 (“Gavrilescu”). 
As per claims 1, 11, and 18, Van Hoof discloses, receiving first sensor data from first sensors located in and specific to the first environment, the first sensor data being collected responsive to a user entering the first environment and being proximate to the first sensors (“The environment includes a plurality of beacon-sensing mechanisms (sensors, S) placed at fixed and known locations within the environment. Each sensor (S) is configured to detect the probe signal emitted from a user device, when within the range of that probe signal. The sensor that detects the probe signal can then communicate a message to the user-tracking component 126 which indicates that a detection event has taken place. The sign can send that message either in direct fashion, or via the user device. That message identifies the user (e.g., based on the device-at least one sensor of the first sensors comprising a biometric sensor (“provided by a biometric-signal-capture device that is located at a particular location within the environment, and so on”) (0046);
identifying a user based on the received first sensor data (“the environment can include weight sensors, proximity sensors, etc. in the floor near the signs. The user-tracking component 126 can detect that a user is standing in front of a sign based on sensor information provided by one or more sensors in the floor, which respond to the presence of the user; the analysis functionality 116 can identify the user based on identifying information provided by a user device carried by the user”) (0044);
	determining an activity of the user within the first environment by second sensor data received from second sensors located in and specific to the first environment (“The activity information describes the behavior of the user. One or more sources can provide the activity information. For instance, the user-tracking component 126 detects the movement of each user over a span of time in the manner described above. Information regarding the movement of each user corresponds to one type of activity information. Other systems can provide other types of activity information. For example, a search system can provide activity information which describes the searches and selections made by the user in the course of interacting with the search system”) (0095, 0136-0138), the second sensor data being collected responsive to the user entering the first environment and being proximate to the second sensors (“determining that 
	receiving third sensor data regarding the user from third sensors located in and specific to the second environment, the third sensor data being collected responsive to the user entering the second environment and being proximate to the third sensors (“A user device carried by the user includes a sensor (S) which detects the wireless probe signal and sends a message to the user-tracking component 126, which indicates that a detected event has occurred. In another implementation, the user device carried by the user includes a beacon that emits a wireless probe signal. Each sign includes a sensor for detecting the probe signal when the user device is nearby. The sign then sends a message to the user-tracking component 126, which indicates that a detected event has occurred. In any case, the user-tracking component 126 can detect the presence of the user when he or she moves within the predetermined range of the probe signal. That range can be set in any environment-specific manner based on the nature of the environment 202 and/or any other factor(s)”) (0075).
	Van Hoof specifically doesn’t disclose, determining information that is contextually relevant to the user with regard to the determined activity based on the first, second, third sensor data, and providing the contextually-relevant information to a device utilized by the user, however Gavrilescu discloses, determining information that is contextually relevant to the user with regard to the determined activity based on the first sensor data, the second sensor data, and the third sensor data (“The user activities pattern may comprise activities that are identified by monitoring the user's calendars, phone call activity, multimedia usage, and/or credit card activity, for example, to develop a pattern of activities the user engages in, associated with time of day 
	and providing the contextually-relevant information to a device utilized by the user (“For example, every Saturday morning the user tends to drive to the local park for soccer practice during the spring and early summer, and the contextual data shows that the user is currently leaving their house at about the same time they normally would for soccer practice. However, this day, the contextual data shows that the user location is currently experiencing heavy thunderstorms. Typically, when the weather is in this condition the user goes to the local coffee shop and gets online to socialize, etc. Therefore, both the soccer practice intent and coffee shop intent may have high probabilities, but the coffee shop may have a higher probability based on matching criteria to the historical patterns … providing prioritized suggestions to a user of a mobile device in real-time based on an intent of the user”) (0041-0045).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for receiving first sensor data from first sensors located in and specific to the first environment and being proximate to the first sensors comprising a biometric sensor, identifying the user based on the received first sensor data, determining an activity of the user within the first environment by second sensor data received from second sensors located in and specific to the first environment responsive to the user entering the first Van Hoof, determining information that is contextually relevant to the user with regard to the determined activity based on the first, second, third sensor data, and providing the contextually-relevant information to a device utilized by the user, as taught by Gavrilescu for the purpose to generate appropriate tasks, actions and information that can be provided in a prioritized way, when the user actually may need it.

As per claims 2, 12, and 19, Van Hoof discloses, wherein said identifying comprises: retrieving a user profile associated the user based on the received first sensor data (“a user profile determination component 306 generates a user profile for each of a plurality of users. The user profile determination component generates each profile based on first-level user information that it receives from the data store(s) 140 and/or from other sources. More specifically, for instance, the user profile determination component 306 can generate one part of a user profile by determining patterns and trends in user activity information, where the user activity information constitutes first-level information provided in the data store(s) 140”) (0090).
Van Hoof specifically doesn’t disclose, determining information that is contextually relevant to the user with regard to the tracked activity based on the user profile, the second sensor data, and the third sensor data, however Gavrilescu discloses, and wherein said determining information comprises: determining information that is contextually relevant to the user with regard to the tracked activity based on the user profile, the second sensor data, and the third sensor data (“The contextual data capture component 528 can provide the contextual data 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for receiving first sensor data from first sensors located in and specific to the first environment and being proximate to the first sensors comprising a biometric sensor, identifying the user based on the received first sensor data, determining an activity of the user within the first environment by second sensor data received from second sensors located in and specific to the first environment responsive to the user entering the first environment and being proximate to the second sensors, receiving third sensor data regarding the user from third sensors located in and specific to the second environment responsive to the user entering the second environment and being proximate to the third sensor, as disclosed by Van Hoof, determining information that is contextually relevant to the user with regard to the tracked activity based on the user profile, the second sensor data, and the third sensor data, as taught by Gavrilescu for the purpose to generate appropriate tasks, actions and information that can be provided in a prioritized way, when the user actually may need it.

As per claims 3, 13, and 20, Van Hoof specifically doesn’t disclose, updating the user profile based on at least one of the first sensor data, the second sensor data, or the third sensor data, however Gavrilescu discloses, updating the user profile based on at least one of the first sensor data, the second sensor data, or the third sensor data (“A user routine updating component 532 updates one or more patterns 554 for the user using contextual information, such as from the sensors 552. In one embodiment, the user intent may merely be identified at a particular moment in time, for example, and the user intent may change over time based on the user context and updated patterns. In one embodiment, the real-time contextual information can be collected by sensors 552 and used to update the user patterns 554, which in turn can update the user intent 558. In this embodiment, the updated user patterns 554 can be used by the user intent determination component 406 to update the user intent 558, for example, by comparing them with real-time user context 556”) (0054-0055).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for receiving first sensor data from first sensors located in and specific to the first environment and being proximate to the first sensors comprising a biometric sensor, identifying the user based on the received first sensor data, determining an activity of the user within the first environment by second sensor data received from second sensors located in and specific to the first environment responsive to the user entering the first environment and being proximate to the second sensors, receiving third sensor data regarding the user from third sensors located in and specific to the second environment responsive to the user entering the second environment and being proximate to the third sensor, as disclosed by Van Hoof, updating the user profile based on at least one of the first sensor data, the second sensor Gavrilescu for the purpose to generate appropriate tasks, actions and information that can be provided in a prioritized way, when the user actually may need it.

As per claims 4 and 14, Van Hoof discloses, determining information that is contextually relevant to the user with regard to the tracked activity based on the first sensor data, the second sensor data, the third sensor data, and user profiles associated with other users (“a user profile determination component 306 generates a user profile for each of a plurality of users. The user profile determination component generates each profile based on first-level user information that it receives from the data store(s) 140 and/or from other sources. More specifically, for instance, the user profile determination component 306 can generate one part of a user profile by determining patterns and trends in user activity information, where the user activity information constitutes first-level information provided in the data store(s) 140”) (0090).

As per claims 5 and 15, Van Hoof specifically doesn’t disclose, information that is contextually relevant is a recommendation for the user to perform a particular action with respect to the tracked activity, however Gavrilescu discloses, wherein the information that is contextually relevant is a recommendation for the user to perform a particular action with respect to the tracked activity (“A system may be devised that utilizes a user intent to identify and present prioritized suggestions to the user, based on a user routine and real-time information about the user. FIG. 4 is a component diagram of an example system 400 for providing prioritized suggestions to a user of a mobile device in real-time based on an intent of the user. A processor 408 processes data for the system 400. A user routine identification component 402 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for receiving first sensor data from first sensors located in and specific to the first environment and being proximate to the first sensors comprising a biometric sensor, identifying the user based on the received first sensor data, determining an activity of the user within the first environment by second sensor data received from second sensors located in and specific to the first environment responsive to the user entering the first environment and being proximate to the second sensors, receiving third sensor data regarding the user from third sensors located in and specific to the second environment responsive to the user entering the second environment and being proximate to the third sensor, as disclosed by Van Hoof, information that is contextually relevant is a recommendation for the user to perform a particular action with respect to the tracked activity, as taught by Gavrilescu for the purpose to generate appropriate tasks, actions and information that can be provided in a prioritized way, when the user actually may need it.

As per claims 6 and 16, Van Hoof specifically doesn’t disclose, determining whether the particular action was performed and updating the user profile based on whether the particular action was performed, however Gavrilescu discloses, determining whether the particular action was performed (“identifying suggestions can comprise identifying a task previously performed by the user (e.g., making a call); an activity previously performed by the user (e.g., going to the grocery store); a type of data previously viewed by the user (e.g., sports scores); a type of data previously interacted with by the user (e.g., online application, such as a game); a suggestion  
and updating the user profile based on whether the particular action was performed (“The user intent may not be a fixed determination, for example, it can be changing over time. In one embodiment, contextual information can be collected by sensors (e.g., 250 of FIG. 2) and used to update the historical user patterns, and/or the potential user intents. In this embodiment, the updated user patterns can be used to update the user historical intentions. These updated historical intentions can be compared with updated potential intentions from updated context, to provide updated intent for the user, for example.”) (0044).
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for receiving first sensor data from first sensors located in and specific to the first environment and being proximate to the first sensors comprising a biometric sensor, identifying the user based on the received first sensor data, determining an activity of the user within the first environment by second sensor data received from second sensors located in and specific to the first environment responsive to the user entering the first environment and being proximate to the second sensors, receiving third sensor data regarding the user from third sensors located in and specific to the second environment responsive to the user entering the second environment and being proximate to the third sensor, as disclosed by Van Hoof, determining whether the particular action was performed and updating the user profile based on whether the particular action was performed, as taught by Gavrilescu for the purpose to generate appropriate tasks, actions and information that can be provided in a prioritized way, when the user actually may need it.

As per claims 8, Van Hoof discloses, wherein at least one of the first sensors, the second sensors, or the third sensors are included in at least one of a smart phone or a wearable computing device (“the user device 816 can also include a beacon-sensing mechanism 820 (sensor, S) that is capable of receiving a probe signal that is emitted from some other device”) (0147).

As per claims 9, Van Hoof discloses, wherein said determining the activity of the user within the first environment comprising: continuously tracking a movement of the user within the first environment via the second sensors (“a user-tracking component 126 determines the locations of users within the environment at any given time, to provide user presence information. The user-tracking component 126 can use different techniques to perform this task. In one implementation, the user-tracking component 126 detects the location of the users based on the use of a plurality of beacon-emitting mechanisms (for brevity, beacons (B)) and a plurality of beacon-sensing mechanisms (for brevity, sensors (S)), which are dispersed through the environment”) (0038);
and determining a destination within the first environment to which the user is headed based on said continuously tracking, and wherein the contextually-relevant information is related to the determined destination (“The information gathering component 136 can also determine supplemental information regarding each destination. For example, assume that the calendar information (provided in the data store(s) 140) indicates that the user 130 is likely headed to a meeting. The information gathering component 136 can consult the calendar information to determine who has currently arrived at the meeting, and what attendee(s) (if any) 

As per claims 10, Van Hoof discloses, wherein providing the contextually-relevant information to the device comprises: providing the contextually-relevant information to the device before the user arrives at the destination (“The notification component 152 can also consult a table which provides known time-of-travel information to determine the time at which the user 130 is projected to arrive at the meeting. Each attendee can receive such a notification via his or her user device. For instance, the table accessed by the notification component 152 may provide estimated times of travel based on the current location of the user, the target location (destination) of the user”) (0068).
  
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 20170249714 (“Van Hoof”) in view of U.S. Pub. 20120084248 (“Gavrilescu”) in view of U.S Pub. 20150213490 (“Oikonomidis”).
As per claims 7 and 17, Van Hoof discloses, determining a device from a plurality of devices that are associated with the user based on at least one of the first sensor data, the second sensor data, and the third sensor data (“the system 102 also involves the use of a plurality of user devices, such as representative user devices 118, 120, and 122. The user devices may correspond to any type of portable computing devices, such as smartphones (or other type of portable telephones), tablet-type computing devices, electronic media consumption devices, 
Van Hoof specifically doesn’t disclose, formatting the contextually-relevant information in accordance with one or more capabilities of the determined device and providing formatted contextually-relevant information, however Oikonomidis discloses, formatting the contextually-relevant information in accordance with one or more capabilities of the determined device (“a single set of adverts (e.g., high-resolution images) may be formatted into a number of different ways so to be compatible with different device types, UIs, call types, and/or user preferences”) (0033);
and providing the formatted, contextually-relevant information to the determined device (“advert server 110 is configured to choose and/or format adverts that are transmitted to user devices 130. For example, advert server 110 or another network entity may format an advert based on a detected device type, user preference, or user device operation system”) (0056).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for receiving first sensor data from first sensors located in and specific to the first environment and being proximate to the first sensors comprising a biometric sensor, identifying the user based on the received first sensor data, determining an activity of the user within the first environment by second sensor data received from second sensors located in and specific to the first environment responsive to the user entering the first environment and being proximate to the second sensors, receiving third sensor data regarding the user from third sensors located in and specific to the second environment responsive to the user entering the second environment and being proximate to the third sensor, as disclosed by Van Hoof, formatting the contextually-relevant information in accordance with one or more Oikonomidis for the purpose to deliver best advertising content to users on both sides of the communication, the advertisement may need to be formatted in entirely different ways.

Response to Arguments
With regards to Objection:
In regards to the objection (see Remarks 8), Examiner is persuaded with applicant’s amendment to over the objection is withdrawn.
With regards to §101 rejections:
Applicant's arguments, see pages 9-10, filed December 16th, 2021 with respect to the rejection(s) of claims 1-20 under 35 U.S.C 101 have been fully considered but are unpersuasive. 
Applicant states, “Applicant respectfully submits independent claims 1, 11, and 18 are analogous to Claim 4 of Example 46. Independent claims 1, 11, and 18 and Claim 4 of Example 46 are directed to monitoring and tracking entities. For example, in Claim 4 of Example 46, data is collected for a herd of animals utilizing a herd monitor. The data is provided to a livestock interface. In independent claims 1, 11, and 18, data is collected for a user utilizing sensors and provided to a remotely-located server for further analysis. …” Remarks 9-10.
Applicant's arguments have been fully considered but they are not persuasive. Examiner respectfully disagrees. The independent claims 1, 11, and 18 recites an abstract idea of receiving first sensor data specific to the first environment being collected responsive to a user entering the first environment, identifying the user based on the received first sensor data, determining an activity of the user within the first environment by second sensor data received, receiving third BuySAFE Inc. v. Google Inc. (Fed. Cir. 2014)). Further, in Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1369 (Fed. Cir. 2015), an advertisement taking into account the time of day and tailoring the information presented to the user based on that information was considered another “fundamental . . . practice long prevalent in our system.” In example 46, claim 2, uses a structure for performing the function of limitation (d) to be present, even though that function (sending a control signal) only needs to occur if a condition precedent is met i.e. to monitor the behavioral pattern of the animal. However the current claim for tracking user activity in an environment to provide contextually relevant information to user do not impose a meaningful limit on any alleged "abstract idea" and do not integrate them into a practical application but is business practice improvement for providing contextual content based tracked user activity data. Thus the claim is/are not patent eligible.
With regards to §102/103 rejections:
Applicant's arguments, see pages 10-14, filed December 16th, 2021 with respect to the rejection(s) of claims 1-20 have been fully considered and moot on new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to generating consumer interface and triggering of an advertisement delivery based on received user input or captured by user device sensors.
U.S. Pub. No. 20150248494 (“Mital”).
Mital discloses, offering suggestions to a user of a mobile computing device based on information relevant to the user and a context data. The mobile computing device has access to lists of data associated with the user and has a sensor for detecting data about the user's context. Based on the lists of information and the contextual data, the device generates a hypothesis as to information that may be of interest to the user. Using context data in conjunction with lists in this fashion focuses the system on information likely of interest, without requiring express user input. A search may be performed in accordance with the hypothesis. Based on the results of the search, one or more suggestions are then presented by the mobile computing device to the user. 
  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861. The examiner can normally be reached Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/GAUTAM UBALE/Primary Examiner, Art Unit 3682